DETAILED ACTION
This action is in response to the application filed on 4 March 2021.
Claims 1-20 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-11, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuesel et al (US Pub. 2014/0143558).
Regarding claim 1, Kuesel discloses a system (fig. 3, network on chip (NOC) 102), comprising: 
an interface configured to: 
communicate over a set of virtual channels (fig. 3; para. 64, each NIC 108 implements virtual channels; para. 65, 67, each router 110 implements two or more virtual communications channels); 
store a table containing entries that map the set of virtual channels to a set of addresses (fig. 3; para. 53, para. 61, The instruction conversion logic 150 within each network interface controller is capable of converting memory addresses to network addresses for purposes of transmitting memory-address-based communications through routers of a NOC; in NOC 102, all memory-address-based communications that are executed with message traffic are passed from the memory communications controller to an associated network interface controller for conversion from command format to packet format and transmission through the network in a message. In converting to packet format, the network interface controller also identifies a network address for the packet in dependence upon the memory address or addresses to be accessed by a memory-address-based communication; para. 66, In describing memory-address-based communications above, each memory address was described as mapped by network interface controllers to a network address, a network location of a memory communications controller); and 
provide, using the table, a packet received via a first virtual channel of the set of virtual channels for storing at a first address of the set of addresses (fig. 3; para. 60-69, Upon receiving message traffic from routers 110 of the network, each network interface controller 108 inspects each packet for memory instructions. Each packet containing a memory instruction is handed to the memory communications controller 106 associated with the receiving network interface controller, which executes the memory instruction before sending the remaining payload of the packet to the IP block for further processing; packets are received and stored in virtual channel buffers); and 
a data modification module (DMM) coupled to the interface and configured to cause the interface to modify an entry of the table (fig. 3; para. 60-69,  The routing logic in this example routes packets by selecting a port for forwarding each packet received in a router. Each packet contains a network address to which the packet is to be routed.).

Regarding claim 2, Kuesel further discloses wherein the interface is further configured to: 
receive a table update packet via a second virtual channel of the set of virtual channels (fig. 3; para. 60-69,  Communication instruction types, and therefore virtual channel types, include those mentioned above: inter-IP block network-address-based messages, request messages, responses to request messages, invalidate messages directed to caches; memory load and store messages; and responses to memory load messages, and so on.); 
determine, using the table, that the second virtual channel is associated with the DMM (fig. 3; para. 60-69,  Each memory address is mapped by the network interface controllers to a network address, typically the network location of a memory communications controller responsible for some range of physical memory addresses.); and 
provide the table update packet to the DMM, wherein the DMM is configured to cause the interface to modify the entry of the table based on the table update packet (fig. 3; para. 60-69,  Examples of communication instruction types include inter-IP block network-address-based messages, request messages, responses to request messages, invalidate messages directed to caches; memory load and store messages; and responses to memory load messages, etc.).

Regarding claim 4, Kuesel further discloses a memory coupled to the interface and the data modification module (fig. 3; para. 60-69, communications among memory communications controller (MCC), NIC and router).

Regarding claim 6, Kuesel further discloses wherein the interface is further configured to write the packet to the first address (fig. 3; para. 60-69, memory-address-based communications).

Regarding claim 7, Kuesel further discloses wherein the DMM is further configured to write the packet to the first address (fig. 3; para. 60-69, memory-address-based communications).

Regarding claim 8, Kuesel further discloses wherein the system further comprises: 
a control register configured to store the packet (fig. 3; para. 60-69, memory, buffers).

Regarding claim 9, Kuesel further discloses wherein the DMM is further configured to store the packet in the control register (fig. 3; para. 60-69, memory, buffers).

Regarding claim 10, Kuesel discloses a system (fig. 3; network on chip (NOC) 102), comprising: 
a playback system including a controller (fig. 3, processor); and 
a microcontroller of an advanced driver assistance system (ADAS), wherein the microcontroller includes: 
an interface configured to: 
communicate over a set of virtual channels (fig. 3; para. 64, each NIC 108 implements virtual channels; para. 65, 67, each router 110 implements two or more virtual communications channels); 
store a table containing entries that map the set of virtual channels to a set of addresses (fig. 3; para. 53, para. 61, The instruction conversion logic 150 within each network interface controller is capable of converting memory addresses to network addresses for purposes of transmitting memory-address-based communications through routers of a NOC; in NOC 102, all memory-address-based communications that are executed with message traffic are passed from the memory communications controller to an associated network interface controller for conversion from command format to packet format and transmission through the network in a message. In converting to packet format, the network interface controller also identifies a network address for the packet in dependence upon the memory address or addresses to be accessed by a memory-address-based communication; para. 66, In describing memory-address-based communications above, each memory address was described as mapped by network interface controllers to a network address, a network location of a memory communications controller); and 
provide, using the table, a packet received via a first virtual channel of the set of virtual channels for storing at a first address of the set of addresses (fig. 3; para. 60-69, Upon receiving message traffic from routers 110 of the network, each network interface controller 108 inspects each packet for memory instructions. Each packet containing a memory instruction is handed to the memory communications controller 106 associated with the receiving network interface controller, which executes the memory instruction before sending the remaining payload of the packet to the IP block for further processing; packets are received and stored in virtual channel buffers); and 
a data modification module (DMM) coupled to the interface and configured to cause the interface to modify an entry of the table (fig. 3; para. 60-69,  The routing logic in this example routes packets by selecting a port for forwarding each packet received in a router. Each packet contains a network address to which the packet is to be routed.).

Claims 11, 13, and 14 recite substantially identical subject matter as recited claims 2, and 4 and 6, respectively, and are thus similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuesel et al in view of Bohacik et al (US Pub. 2021/0012118).

Regarding claims 3 and 12, Kuesel does not specifically disclose wherein the interface is a camera serial interface 2 (CSI-2) data interface. However, Bohacik from an analogous art discloses using the CSI-2 standard on virtual channels (para. 3). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of claimed invention to implement CSI-2 data interface for video data reception (Bohacik, para. 3).

Regarding claim 5, Kuesel does not specifically disclose wherein the packet is captured radar data from an advanced driver assistance system (ADAS). However, Bohacik from an analogous art discloses using the CSI-2 standard in an advanced driver assistance system (ADAS) (para. 3). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of claimed invention to implement ADAS for processing video data (Bohacik, para. 3).

Regarding claim 15, Kuesel discloses a method, comprising: 
receiving first data at a controller of … data interface (fig. 3; para. 60-69, receiving incoming packets from network); 
receiving second data at the controller of the … data interface (fig. 3; para. 60-69, receiving incoming packets from network); 
storing the first data at a first address in a memory, the first address specified by the first virtual channel (fig. 3; para. 60-69, router implements virtual channels that receive incoming packets; memory-address-based communications); 
storing the second data at a second address of a control register, the control register specified by the second data (fig. 3; para. 50, Examples of communications between IP blocks include messages carrying data and instructions for processing the data among IP blocks in parallel applications and in pipelined applications; para. 60-69, router implements virtual channels that receive incoming packets; memory-address-based communications); and 
performing a test using the first data and the second data (fig. 3; para. 60-69, Communication instruction types, and therefore virtual channel types, include those mentioned above: inter-IP block network-address-based messages, request messages, responses to request messages, invalidate messages directed to caches; memory load and store messages; and responses to memory load messages, and so on.).
 Although Kuesel discloses a data controller of … data interface, does not specifically disclose a data controller of an advanced driver assistance system (ADAS) via a first virtual channel of a camera serial interface 2 (CSI-2) and via a second virtual channel of the CSI-2. However, Bohacik from an analogous art discloses using the CSI-2 standard in an advanced driver assistance system (ADAS) (para. 3). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of claimed invention to implement CSI-2 and ADAS for receiving and processing video data (Bohacik, para. 3).

Regarding claim 16, Kuesel further discloses sending a command to the controller, wherein the command changes the first address specified by the first virtual channel (fig. 3; para. 60-69).

Regarding claim 17, Kuesel further discloses processing the first data at the first address in the memory, wherein an algorithm for processing the first data is selected based at least in part on a location of the first address (fig. 3; para. 62, further processing of payload data).

Regarding claim 18, Kuesel further discloses altering an operation of the ADAS based on the second data stored in the control register (fig. 3; para. 60-69).

Regarding claim 19, Bohacik further discloses wherein the first data includes radar sensor data (abstract, para. 18). However, Bohacik from an analogous art discloses a radar camera system using the CSI-2 standard in an advanced driver assistance system (ADAS) (para. 3). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of claimed invention to the radar sytem for receiving and processing video data (Bohacik, abstract).

Regarding claim 20, Kuesel further discloses wherein the second data includes the second address of the control register and information to write to the control register (fig. 3; para. 60-69, memory, buffers).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kale et al (US Pub. 2021/0142146) discloses mapping between physical and logical addresses in a CSI-2 and ADAS network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-Th 7:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468